MEMORANDUM**
Lucia Garcia de Rodriguez, a native and citizen of El Salvador, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) dismissing her appeal *581of the immigration judge’s denial of her motion to reopen deportation proceedings. Pursuant to the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”), the transitional rules apply and we therefore have jurisdiction under 8 U.S.C. § 1105a(a). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We deny the petition for review.
We review the denial of a motion to reopen for an abuse of discretion. Sharma v. INS, 89 F.3d 545, 547 (9th Cir.1996). An order of deportation entered in absentia may be rescinded if the petitioner demonstrates that she failed to appear because of exceptional circumstances. 8 U.S.C. § 1252b(c)(3)(A) (1994), Exceptional circumstances are defined as “circumstances (such as serious illness of the alien or death of an immediate relative of the alien, but not including less compelling circumstances) beyond the control of the alien.” 8 U.S.C. § 1252b(f)(2) (1994).
With her motion to reopen, Garcia de Rodriguez provided a doctor’s note that stated, “Lucia Garcia de Rodriguez was seen in our office on 7/22/96. She was advised to get bed rest until 7/25/96.” The BIA did not abuse its discretion by concluding that the doctor’s note did not establish exceptional circumstances due to serious illness. See Sharma, 89 F.3d at 547.
Garcia de Rodriguez’s contention that the BIA applied a newly-created evidentiary standard lacks merit. See 8 U.S.C. § 1252b(f)(2); Sharma, 89 F.3d at 546.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.